Citation Nr: 0214424	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  01-01 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than May 19, 1998, 
for the grant of dependency and indemnity compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from May 1950 to 
August 1976.  He died in December 1984.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for the cause 
of the veteran's death, effective May 1998.  The appellant 
disagreed with the effective date of the award and the 
current appeal ensued.  


REMAND

The appellant and her representative maintain that the 
effective date for the grant of DIC should be earlier than 
May 1998.  She claims that the veteran's 1984 death due to 
herbicide exposure in service should have provided her DIC 
benefits back to 1985 when she first applied for these 
benefits.

The appellant submitted a request for a video conference 
hearing to the Board in February 2002.  The appellant has a 
right to such a hearing.  38 U.S.C.A. § 7107(b) and (e) (West 
Supp. 2002); 38 C.F.R. § 20.700(a) and (e) (2002).  
Therefore, a video conference hearing should be scheduled for 
her pursuant to 38 C.F.R. § 20.700(e) (2002).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action and 
schedule a video conference hearing for 
the appellant.  She should be notified of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2002).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


